DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The IDS filed 02/05/2021 has been considered.
Response to Arguments
Applicant’s arguments, see Remarks pg. 4-5, filed 02/05/2021, with respect to the rejection(s) of claim(s) 1 under 35 U.S.C. 103 have been fully considered and are persuasive in view of the amendment to the claim which provides the rotatable drive mechanism extending through and between the impellers.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Tamburino et al. (US 2017/0274128). See rejection below.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 7 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 7, the claim recites, “positioning a first region of the common rotatable drive mechanism across the aortic valve leaflets,” see ll. 2-3. This recitation of “a first region” of the common a region of the common rotatable drive mechanism that extends between the proximal impeller and the distal impeller across the aortic valve leaflets,” as supported by Fig. 18-19.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

Claims 1-4 are rejected under 35 U.S.C. 103 as being unpatentable over Hastings et al. (US 2011/0152999) (hereinafter Hastings) in view of Tamburino et al. (US 2017/0274128) (hereinafter Tamburino).
Regarding claim 1, Hastings discloses a method of deploying an intravascular blood pump across an aortic valve (Abstract; Fig. 11; Para. [0019]: “pumping assembly disposed across an aortic valve”), comprising: advancing an intravascular blood pump to a region of a heart valve (Para. [0027]: “The pumping assembly may be guided to many different target pumping location, such as... the aortic valve”), the intravascular blood pump comprising a distal expandable member (Fig. 11, inlet 1128), a distal impeller (Fig. 11, impeller 1110), a proximal expandable member (Fig. 11, outlet 1130), and a conduit (Fig. 11, pumping sleeve 1106); deploying the distal expandable member and the distal impeller each from collapsed delivery configurations to deployed configurations (Para. [0029]: “the one or more impellers are configured and arranged to expand upon release from an insertion device”; Para. [0078]: “at least one of the inlet 1128 or the outlet 1130… are configured and arranged to expand upon release from an insertion device”), the distal impeller disposed axially and radially within the distal expandable member in their deployed configurations (Fig. 11, impeller 1110 is within inlet 1128); deploying the proximal expandable member from collapsed delivery configurations to deployed configurations (Para. [0078]: “at least one of the inlet 1128 or the outlet 1130… are configured and arranged to expand upon release from an insertion device”), wherein when the distal and proximal expandable members are in their deployed configurations, they are axially spaced apart such that a proximal end of the distal expandable member is distal to a distal end of the proximal expandable member (Fig. 11, distal member 1128 and proximal member 1130 are spaced apart); positioning at least a portion of the distal expandable member in a left ventricle so that a distal end of the distal expandable member is distal to 
Hastings does not disclose a proximal impeller; deploying the proximal impeller from collapsed delivery configuration to deployed configuration; the proximal impeller disposed axially and radially within the proximal expandable member in its deployed configuration; and activating the proximal impeller to cause it to rotate and move fluid from the left ventricle towards the ascending aorta. Hastings also does not disclose distal and proximal members with a common drive mechanism.
Hastings does suggest, however, that the device may comprise more than one expandable impeller (Para. [0029], third sentence: “the one or more impellers are configured and arranged to expand upon release from an insertion device”) and that the embodiment of Fig. 11 may have one or more impellers coupled to one or more driving magnets disposed in pumping sleeve 1106 (Para. [0072], 
Taking all of these teachings into account, it would have been obvious to one of ordinary skill in the art before the effective filing date of this invention to modify Hastings as shown in Fig. 11 to further comprise a proximal expandable impeller within the proximal expanding member 1130 of pumping sleeve 1106 since Hastings suggests that the pumping sleeve may comprise one or more impellers. Making this modification would be useful to further facilitate target pumping to the patient’s ascending aorta. Furthermore, It would have been obvious to one of ordinary skill in the art before the effective filing date to try placing the proximal impeller axially and radially within the proximal expandable member since there is a finite number of identified, predictable locations to place the proximal impeller within the pumping sleeve of Fig. 11 with a reasonable expectation of success in facilitating pumping blood to the patient’s ascending aorta (see MPEP 2141(III)(E)).
Hastings also does not disclose a common rotatable drive mechanism that extends through a catheter, through the proximal impeller, between the proximal impeller and the distal impeller, through the distal impeller, and is coupled to the proximal and distal impellers. 
Tamburino, however, teaches a pumping system for controlling blood flow which comprises a common rotatable drive mechanism (Fig. 4, motor 70 with front and rear extension 71,72 of rotary axis; Para. 45) that extends through a catheter (Fig. 4, drive mechanism within a catheter as depicted; Para. 67; Para. 70), through the proximal impeller, between the proximal impeller and the distal impeller, through the distal impeller, and is coupled to the proximal and distal impellers (Fig. 4, front and rear extensions 71,72 extend through, between, and coupled to proximal and distal impellers 31’). Tamburino also teaches that this pumping system allows the creation of two-way flow that can be used as a blood pumping system in general, suitable to be implanted in parts of the body, for example as a ventricular assist system (Para. 61). Tamburino additionally teaches that the pumping system can be 
It would have been obvious to one of ordinary skill in the art before the effective filing date of this invention to modify Hastings to include a common rotatable drive mechanism that extends through a catheter, through the proximal impeller, between the proximal impeller and the distal impeller, through the distal impeller, and is coupled to the proximal and distal impellers.  Making this modification would be useful for creation of an adjustable two-way blood pumping system based on pressure which can be used in a ventricular assist system to minimize trauma exerted on blood elements, as taught by Tamburino.
Regarding claim 2, Hastings discloses positioning at least a portion of the distal expandable member in a left ventricle comprising positioning the entire distal expandable member distal to aortic valve leaflets (Fig. 11, distal member 1128 is entirely within left ventricle 1204).
Regarding claim 3, Hastings discloses positioning at least a portion of the proximal expandable member in an ascending aorta comprising positioning the entire proximal expandable member proximal to aortic valve leaflets (Fig. 11, proximal expandable member 1130 is proximal to aortic valve 1104). 
Regarding claim 4, Hastings discloses the deploying steps comprising allowing the distal expandable member and the proximal expandable member to self-expand (Para. [0078]: “at least one of the inlet 1128 or the outlet 1130… are configured and arranged to expand upon release from an insertion device”).
Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Hastings in view of Tamburino, further in view of Takano et al. (US 5314418) (hereinafter Takano).
Regarding claim 5, Hastings discloses positioning a central region of the intravascular blood pump to interface with the aortic valve leaflets, the central region of the intravascular blood pump 
 Hastings in view of Tamburino does not teach that the central region of the intravascular blood pump is more flexible than a blood pump distal region that is distal to the central region of the intravascular blood pump and more flexible than a blood pump proximal region that is proximal to the central region of the intravascular blood pump.
Takano, however, teaches a cannula which has a central portion (B) which is more flexible than that of the other portions in order to provide easy bending of the cannula (Col. 4, ll. 24-29: “The portion (B) should have two properties which are inconsistent with each other, i.e. flexibility for easy bending and strength for preventing kinking of the cannula upon bending. Therefore, the portion (B) is composed of a material which is more flexible than that of the other portions…” with reference to Fig. 2).
It would have been obvious to one of ordinary skill in the art before the effective filing date of this invention to modify Hastings in view of Tamburino such that the central region of the intravascular blood pump is more flexible than a blood pump distal region that is distal to the central region of the intravascular blood pump and more flexible than a blood pump proximal region that is proximal to the central region of the intravascular blood pump. Making this modification would be useful for providing easy bending for the device, as taught by Takano (Col. 4, ll. 24-29). 
Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Hastings in view of Tamburino, further in view of Siess et al. (US 2005/0049696) (hereinafter Siess).
Regarding claim 6, Hastings discloses that the intravascular blood pump includes a central region that includes the central region of the conduit (Fig. 11, central region extending across aortic valve; see rejection of claim 1 above).
Hastings in view of Tamburino does not teach that the central region of the intravascular blood pump further includes a central expandable member between the distal proximal member and the proximal expandable member.
Siess, however, teaches a pump device with a central expandable member in the central region between distal and proximal ends of the pump (Fig. 1-2, balloon 17). It would have been obvious to one of ordinary skill in the art before the effective filing date of this invention to modify Hastings in view of Tamburino to include a central expandable member between the distal proximal member and the proximal expandable member in order to push open the aortic valve and thus open a valve with stenosis to reassume a completely open state (Para. [0026], sentences 3-4).
Allowable Subject Matter
Claim 7 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims. Claim 7 is also objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Anant A Gupta whose telephone number is (571)272-8088.  The examiner can normally be reached on Mon-Fri 9 am - 5 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gary Jackson can be reached on (571) 272-4697.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/A.A.G./
Anant A GuptaExaminer, Art Unit 3792

/GARY JACKSON/Supervisory Patent Examiner, Art Unit 3792